DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed 30 October 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
The restriction of claim 20 is withdrawn and the claim is rejoined.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Applicant’s use of “steps 1), 2), and 3)” should be changed to letters or Roman numerals, as the use of numbers can be easily confused for claim numbers .  
Step 3 is incorrectly marked. “The text of any added subject matter must be shown by underling the added text.” (MPEP 714). All added subject matter should be underlined.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 20 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the amended language with respect to the method of obtaining the coagulating composition is confusing. The claim is directed to “a composition for coagulating milk, comprising asclepain of Asclepias Linn and cysteine protease B of Calotropis R. Br. from leaves of as Cynanchum otophyllum Schneid” and proceeds to recite “wherein the composition for coagulating milk…is obtained by” the recited method. However, the method recites obtaining the composition for coagulating milk “in a form of concentrated solution” and proceeds to recite separately obtaining asclepain of Asclepias Linn and cysteine protease B of Calotropis R. Br. It is unclear as to what applicant considers the coagulating composition given that the recited method obtains three separate components (concentrated solution, asclepain of Asclepias Linn, and cysteine protease B of Calotropis R. Br) and unclear how the recited method of producing three separate components produces the claimed composition.  
Step c recites the limitation "wherein the asclepain of Asclepia Linn…are further obtained by…" and there is insufficient antecedent basis for “are further obtained” since the claim recites obtaining “the composition for coagulating milk” and not obtaining asclepain of 
The limitations of step 2 and 3 are confusing in that it states “loading…onto the chromatographic column obtained in step 1/2” and it is unclear if this reads as loading the same chromatographic column used in step 1 or if there is something that is considered the “obtained” column. 
Claims 4-7 and 20 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amira et al., Milk-clotting properties of plant rennets and their enzymatic, rheological, and sensory role in cheese making: A review in view of Meghwal et al., Dairy Engineering: Advanced Technologies and Their applications.
Regarding claims 1 and 20, Amira teaches the use of plant rennets as milk coagulants and states, “the use of plant proteases in cheese manufacturing promotes the greater acceptability by the vegetarians and may improve their nutritional intake” (page 577); “In addition to the main function in milk coagulation, plant proteases play an important role in the beginning of cheese ripening…[coagulant activity] depends on several factors, such as the plant source, the part of the plant, as well as the type and concentration of protease” (page 580); “the highest clotting activity was observed in the extract of latex followed by extracts of stems, leaves, and flowers of Calotropis gigantea,” (page 581). Amira further teaches the effect of plant coagulants on rheological properties (page 584) sensory properties (page 585) and cheese yields (page 588) and concludes, “Different types of proteases from plants are used in milk coagulation and cheese-making process. Their industrial use is practically non-existent because of high bitterness and lower cheese yields. However, some developments in the understanding of their action on milk proteins during gelation and the control of the various parameters that influence cheese production process suggest a change. In literature, rheological properties of milk gels and sensory characteristics of cheeses produced by plant rennets varied according to the type of coagulant, its enzymatic activities (MCA, PA), and its concentration. Other physicochemical parameters may also contribute to the improvement of gels qualities and cheeses, such as milk pH, gelation temperature, heat treatment of milk or its ultrafiltration, and the addition of salt during ripening. In fact, the selection of a suitable plant coagulant with the best MCA/PA ratio, the use of a low coagulant dose, the optimization of various coagulation parameters, and the control of ripening step could promote excellent results in terms of rheological and sensory properties (texture and flavour) of cheeses produced by plant rennets” (page 588). 
While Amira does not expressly disclose the milk coagulant to comprise asclepain of Asclepias Linn. and cysteine protease B of Calotropis R. Br., or the coagulant in the claimed ratio or percentage of protease in the milk coagulant; Amira does disclose: i) coagulant activity depends on several factors, such as the plant source, the part of the plant, as well as the type and concentration of protease (page 580); ii) the highest clotting activity was observed in the extract of latex followed by extracts of stems, leaves, and flowers of Calotropis gigantean (page 581); and iii) the selection of appropriate plant rennet with high milk-clotting activity/proteolytic 
Thus, it would have been obvious to one to consider any plant source capable of producing proteases needed to manufacture cheese having superior rheological and sensory properties and within the skill level of one to optimize ratios/concentrations of said protease to produce the desired milk coagulant.  
Meghwal teaches, “Proteolytic enzymes are present in almost all kinds of plant species and their tissues and it appears to be a general rule that all proteolytic enzymes have the ability to clot milk under appropriate conditions.” (1.4.1, page 12) Meghwal teaches plants from the Asclepiadaceae Family and further teaches both Ascelpias and Calotropis as plant sources and asclepian and cysteine as protease (Table 1.2). Given that the prior art specifically teaches asclepian from the Asclepiadaceae Family and teaches the proteolytic enzymes have the ability to clot milk one would have found it obvious to use said enzymes as the reference specifically refers to it (MPEP 2144.08). As both Amira and Meghwal provides one with the teaching of potential plant sources and enzymes for milk coagulation and said plant sources and enzymes include the presently claimed sources, the choice to substitute one known plant source/enzyme for another to obtain a predictable result would have been obvious to one of ordinary skill. 
With respect to the product by process limitations (“wherein the composition for coagulating milk from Cynanchum otophyllum Schneid is obtained by…”), ““[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” (MPEP 2113). Meghwal does not expressly recite Cynanchum otophyllum Schneid as a plant source; however, as Cynanchum otophyllum Schneid belongs to the Asclepiadaceae family and Meghwal teaches, “Milk-clotting proteases have been character and purified from a variety of tissues such as sees, flowers, leaves, roots, and stem as well as from the latex of several plants from … Asclepiadaceae…families” (1.4.1, page 12), the claimed product would have been an obvious variant of the prior art. 
Regarding claims 5-7, claim 1 is applied as stated above. As the prior art teaches the claimed components one would have expected the product to function the same. Further, as Amira teaches the importance of temperature and pH on rheological and sensory properties, one would have found it obvious to have the milk coagulant function under temperature and pH found in normal cheese-making conditions. 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amira et al., Milk-clotting properties of plant rennets and their enzymatic, rheological, and sensory role in cheese making: A review in view of Meghwal et al., Dairy Engineering: Advanced Technologies and Their applications and in further view of Kichline et al., US 3,635,733.
Regarding claim 4, claim 1 is applied as stated above. Modified Amire does not expressly disclose the addition of “at least one of a calcium-containing compound and an aluminum-containing compound”. Kichline teaches a process for the preparation of process cheese and teaches that milk is coagulated by the use of proteolytic enzymes with emulsifying agents such as calcium-containing compound and an aluminum-containing compounds (col. 5, line 70 and col. 12, lines 65-75). Kichline teaches the enzyme and emulsifying agents should be . 
Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive.
Applicant argues that one skilled in the art would/could not have been motivated to combine the prior art to obtain the desired invention, however, as stated in the rejection, both Amira and Meghwal provides one with the teaching of potential plant sources and enzymes for milk coagulation and teach the presently claimed plant sources and enzymes. Furthermore, applicant has not presented any reasoning/proof to support applicants’ argument. 
Applicant further argues that the specific treatment steps for preparing the composition results in unexpected results, however, as stated in the previous Office Action, applicant has failed to provide proper proof of the alleged results (see MPEP 716.02).  Applicant is reminded, “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792